       Case 4:20-cv-05038-HSG Document 17 Filed 08/18/20 Page 1 of 5



 1   ALEXIS COLL-VERY (SBN 212735)
     GOODWIN PROCTER LLP
 2   acollvery@goodwinlaw.com
     601 Marshall Street
 3   Redwood City, California 94063
     Tel.: +1 650 752 3100
 4   Fax: +1 650 853 1038
 5   '(%25$+6%,51%$&+(pro hac vice SHQGLQJ)
     GOODWIN PROCTER LLP
 6   dbirnbach@goodwinlaw.com
     100 Northern Avenue
 7   Boston, MA 02210
     Tel:+1 617-570-1339
 8   Fax: +1 617 523 1231
 9   Attorneys for Defendants
     GUIDEWIRE SOFTWARE INC., MARCUS S. RYU,
10   MICHAEL G. ROSENBAUM, and CURTIS H.
     SMITH
11

12   [ADDITIONAL COUNSEL ON SIGNATURE PAGE]
13

14                                 UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16

17   SHEET METAL WORKERS LOCAL 19                  Case No. 4:20-cv-05038 HSG
     PENSION FUND, Individually and on
18   Behalf of All Others Similarly Situated,     CLASS ACTION

19                    Plaintiff,                  JOINT STIPULATION AND [PROPOSED
                                                  ORDER] TO EXTEND TIME TO
20          v.                                    RESPOND TO THE COMPLAINT

21   GUIDEWIRE SOFTWARE INC., MARCUS
     S. RYU, MICHAEL G. ROSENBAUM, and             Complaint Filed: 07/24/2020
22   CURTIS H. SMITH                               Hon. Haywood S. Gilliam

23                    Defendants.

24

25

26

27

28
                                            JOINT STIPULATION AND [PROPOSED ORDER]
                                       TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                                 Case No. 4:20-cv-05038
       Case 4:20-cv-05038-HSG Document 17 Filed 08/18/20 Page 2 of 5



 1          Pursuant to Federal Rule of Civil Procedure 6(b) and Civil Local Rule 6-1(b), Plaintiff
 2   Sheet Metal Workers Local 19 Pension Fund (“Plaintiff”) and Defendants Guidewire Software
 3   Inc., Marcus S. Ryu, Michael G. Rosenbaum, and Curtis H. Smith (collectively, “Defendants,”
 4   and together with Plaintiff, the “Parties”), by and through their undersigned counsel of record,
 5   hereby stipulate with respect to Defendants’ time to respond to the filed complaint, as follows:
 6          WHEREAS, on July 24, 2020 Plaintiff filed a complaint, which asserts claims against
 7   Defendants under the Securities Exchange Act of 1934 on behalf of a class (the “Class”);
 8          WHEREAS, the Private Securities Litigation Reform Act of 1995 (“PSLRA”) sets forth a
 9   statutory process for the selection of a member or members of the Class to serve as the lead
10   plaintiff and lead counsel to represent the Class;
11          WHEREAS, pursuant to the PSLRA, 15 U.S.C. § 78u-4, the deadline for Class members
12   to file a motion to be appointed lead plaintiff is September 23, 2020;
13          WHEREAS, on July 28, 2020, the Court issued an order setting the Initial Case
14   Management conference for October 27, 2020;
15          WHEREAS, Plaintiff served Defendants with process of the complaint and Summons on
16   July 29, 2020, making Defendants’ response to the complaint due August 19, 2020 (“Defendants’
17   Response Date”);
18          WHEREAS, the Parties anticipate that after a lead plaintiff is appointed and lead counsel
19   is approved by the Court, the lead plaintiff may file a consolidated or amended complaint, as is
20   customary in cases governed by the PSLRA;
21          WHEREAS, the Parties thus agree that deferring Defendants’ Response Date and the
22   initial case management conference and related deadlines until after (i) a lead plaintiff and lead
23   counsel are appointed by the Court pursuant to the PSLRA, and (ii) such lead plaintiff designates
24   an operative complaint, would preserve the Court’s and the Parties’ time and resources and
25   promote judicial efficiency;
26          WHEREAS, the Parties have not previously requested any extensions, the Parties do not
27   enter into this stipulation for the purpose of delay, and the Court has not yet scheduled any pre-
28
                                                   2
                                               JOINT STIPULATION AND [PROPOSED ORDER]
                                          TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                                    Case No. 4:20-cv-05038
        Case 4:20-cv-05038-HSG Document 17 Filed 08/18/20 Page 3 of 5



 1   trial or trial dates; and
 2             WHEREAS, no party will be prejudiced by the stipulated-to extension;
 3             NOW THEREFORE, the Parties hereby stipulate and agree, subject to the Court’s
 4   approval, as follows:
 5             1.     The Initial Case Management conference scheduled for October 27, 2020 is
 6   vacated.
 7             2.     If Plaintiff Sheet Metal Workers Local 19 Pension Fund is appointed lead plaintiff
 8   (i) it will have sixty (60) days from the date of appointment to designate an operative complaint
 9   or file a consolidated or amended complaint; (ii) Defendants will then have sixty (60) days to
10   answer, move against, or otherwise respond; (iii) should Defendants move against the complaint,
11   the lead plaintiff will have sixty (60) days to file opposition(s) to Defendants’ motion(s); and (iv)
12   Defendants will have thirty (30) days to file replies to lead plaintiff’s opposition(s).
13             3.     This Stipulation is entered into without prejudice to any party seeking any interim
14   relief.
15             4.     Nothing in this Stipulation shall be construed as a waiver of any Party’s rights or
16   positions in law or equity, or as a waiver of any defenses, except as to sufficiency of service of
17   process, that Defendants would otherwise have, including, without limitation, jurisdictional
18   defenses.
19             IT IS SO STIPULATED.
20

21

22

23

24

25

26

27

28
                                                    3
                                                JOINT STIPULATION AND [PROPOSED ORDER]
                                           TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                                     Case No. 4:20-cv-05038
       Case 4:20-cv-05038-HSG Document 17 Filed 08/18/20 Page 4 of 5



 1   Dated: August , 2020                 GOODWIN PROCTER LLP
 2

 3                                         By: /s/ Alexis Coll-Very
                                                Alexis Coll-Very
 4
                                           Alexis S. Coll-Very
 5                                         Dcollvery@goodwinlaw.com
                                           601 Marshall Street
 6                                         Redwood City, California 94063
                                           Tel.:+1 650 752 3100
 7                                         Fax: +1 650 853 1038
 8                                         GOODWIN PROCTER LLP
                                           Deborah Birnbach
 9                                         GEirnbacK@goodwinlaw.com
                                           100 Northern Avenue
10                                         Boston, MA 02210
                                           Tel: +1 617-570-1339
11                                         Fax: +1 617 523 1231
12                                         GOODWIN PROCTER LLP
                                           Galen A. Phillips
13                                         JShillips@goodwinlaw.com
                                           601 South Figueroa Street, 41st Fl.
14                                         Los Angeles, California 90017
                                           Tel: +1 213 426 2559
15                                         Fax: +1 213 623 1673
16                                         GOODWIN PROCTER LLP
                                           Megan D. Bettles
17                                         mbettles@goodwinlaw.com
                                           Three Embarcadero Center
18                                         San Francisco, CA 94111
                                           Tel: +1 415 733 6000
19                                         Fax: +1 415 677 9041
20                                         Attorneys for Defendants
                                           GUIDEWIRE SOFTWARE INC., MARCUS
21                                         S. RYU, MICHAEL G. ROSENBAUM, and
                                           CURTIS H. SMITH
22

23

24   Dated: August , 2020                SAXENA WHITE LLP
25

26                                          By: /s/ David R. Kaplan
27                                              David R. Kaplan

28
                                         4
                                     JOINT STIPULATION AND [PROPOSED ORDER]
                                TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                          Case No. 4:20-cv-05038
       Case 4:20-cv-05038-HSG Document 17 Filed 08/18/20 Page 5 of 5



 1                                         David R. Kaplan
                                           dkaplan@saxenawhite.com
 2                                         Brandon Marsh
                                           bmarsh@saxenawhite.com
 3                                         12750 High Bluff Drive, Suite 475
                                           San Diego, CA 92130
 4                                         Tel: (858) 997-0860
                                           Fax: (858) 369-0096
 5
                                           Attorneys For Plaintiff
 6                                         SHEET METAL WORKERS LOCAL 19
                                           PENSION FUND
 7

 8   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9
     DATED: 8/18/2020
10                                HONORABLE HAYWOOD S. GILLIAM, JR.
                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         5
                                     JOINT STIPULATION AND [PROPOSED ORDER]
                                TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                          Case No. 4:20-cv-05038
